per curiam:
El Sr. Víctor Monserrate Candelario pre-sentó una queja juramentada ante este Tribunal contra el Ledo. José J. Sigurani Medina. Expuso que había contra-tado al licenciado Sigurani Medina para que lo represen-tara a él, a su esposa y a la sociedad legal de gananciales que ambos componen (en adelante, conjuntamente, señor Monserrate Candelario) en una acción de ejecución de hi-poteca por la vía ordinaria presentada por el Banco San-tander de Puerto Rico ante el Tribunal de Primera Instancia. Según se alegó, dentro de este mismo pleito, uno de los codemandados presentó una demanda contra co-parte contra el señor Monserrate Candelario, la cual no fue contestada por el licenciado Sigurani Medina. Como conse-cuencia, el tribunal de instancia le anotó la rebeldía y dictó sentencia en su contra en cuanto a la demanda contra coparte. Con relación a la reclamación del Banco Santan-der, el señor Monserrate Candelario también informó que el tribunal de instancia le había anotado la rebeldía y dic-tado sentencia en su contra.
El señor Monserrate Candelario afirmó que el licen-ciado Sigurani Medina no le informó de estos incidentes procesales y advino en conocimiento de ellos mediante las notificaciones del tribunal dirigidas a su dirección postal. Al enterarse, acudió al licenciado Sigurani Medina para pedirle explicación de lo ocurrido. Este sostuvo que había contestado la demanda contra coparte y que desconocía el porqué de la anotación de rebeldía en cuanto a la reclama-ción del Banco Santander. Así las cosas, el señor Monse-rrate Candelario expresó que en varias ocasiones le solicitó el expediente del caso al licenciado Sigurani Medina y que, incluso, el nuevo abogado que contrató le llamó por telé-fono y le escribió para que entregara los expedientes y pre-*771sentara ante el tribunal la moción de relevo de representa-ción legal. Luego de múltiples peticiones, el licenciado Sigurani Medina accedió a lo solicitado.
En síntesis, el señor Monserrate Candelario sostuvo en su queja que el licenciado Sigurani Medina actuó negligen-temente en el trámite de la causa de acción en que éste lo representaba como demandado al no mantenerlo infor-mado sobre incidentes procesales importantes, que le min-tió sobre su desempeño como abogado y que retuvo el ex-pediente del caso irrazonablemente.
En su contestación a la queja, el licenciado Sigurani Medina negó las alegaciones en su contra. Informó además que, como consecuencia de un escalamiento en su oficina, los expedientes estaban “regados”, pero que su emplazador estaba dispuesto a declarar bajo juramento que la contes-tación a la demanda contra coparte fue presentada. Sobre la falta de comunicación con el quejoso, el abogado manir festó que estaba gestionando con la compañía telefónica su historial de llamadas para demostrar las veces que lo llamó.
Según el trámite correspondiente, le referimos el expe-diente del caso al Procurador General para su investiga-ción e informe. En su Informe, el Procurador General in-dica que el 25 de septiembre de 2001 le requirió al licenciado Sigurani Medina evidencia específica que sus-tentara sus alegaciones en la contestación a la queja. Se-gún el acuse de recibo, este requerimiento fue recibido el 1 de octubre de 2001. No obstante, para el 26 de junio de 2002, el licenciado Sigurani Medina no había contestado la solicitud del Procurador General.
Por consiguiente, el 18 de julio de 2002 le concedimos al abogado querellado un término de veinte días para que se expresara sobre el Informe del Procurador General. Ante la inacción del licenciado Sigurani Medina, emitimos una re-solución en la que le ordenamos que remitiera la informa-ción que se le requirió en septiembre de 2001 por el Procu-rador General. Sin embargo, el licenciado Sigurani Medina no atendió dicha orden, así que emitimos otra resolución el *7721 de noviembre de 2002, en la que le concedimos un nuevo término para que entregara la información que le solicitó el Procurador General.
A pesar de lo anterior, el abogado Sigurani Medina no cumplió con lo solicitado. Por consiguiente, el 21 de marzo de 2003 le concedimos un término de veinte días para que compareciera y mostrara causa por la cual no debía ser disciplinado en vista de su inatención a nuestras Resolu-ciones de 18 de julio y de 1 de noviembre de 2002.
En su comparecencia en cumplimiento con nuestra or-den de mostrar causa, el abogado expresa que nunca ha mediado intención de su parte de menospreciar nuestras órdenes. Explica que la recopilación de la evidencia solici-tada ha sido difícil. Con respecto al historial de llamadas, informa que la compañía telefónica no guarda esos regis-tros, por lo que está impedido de demostrar que se man-tuvo en comunicación con el cliente. En relación con el em-plazador, quien se supone declare bajo juramento sobre la presentación de la contestación a la demanda de coparte contra el señor Monserrate Candelario, el abogado informó que tuvo que contratar un investigador privado para dar con su paradero y que, finalmente, éste está en la disposi-ción de acudir a este Tribunal a declarar bajo juramento sobre dicho asunto. Finalmente, solicitó un término adicio-nal de treinta días para entregar la evidencia solicitada.
Visto lo anterior, el 30 de mayo de 2003 emitimos otra resolución en la que le concedimos al licenciado Sigurani Medina un término de veinte días para que cumpliera con nuestra Resolución de 18 de julio de 2002; esto es, para que se expresara sobre el Informe del Procurador General. En esta ocasión, le apercibimos de que su incumplimiento con esta resolución podría conllevar la aplicación de una me-dida disciplinaria. En esta misma resolución le solicitamos al Procurador General que, una vez vencido el término con-cedido, compareciera y nos certificara si el licenciado Sigu-rani Medina remitió la información solicitada.
Poco tiempo después, el Procurador General nos in-formó que no había recibido copia de la moción presentada *773por el licenciado Sigurani Medina en cumplimiento con nuestra orden de mostrar causa. Por ello, el 30 de junio de 2003 le concedimos al abogado diez días, a partir de la notificación de nuestra resolución, para que se expresara sobre la falta de notificación al Procurador General. A la fecha, el licenciado Sigurani Medina no ha comparecido.
HH
Como se desprende del recuento anterior, este Tribunal ha sido más que condescendiente con el licenciado Sigurani Medina. Le hemos concedido múltiples oportunidades para que se dilucide la querella en su contra y éste ha hecho poco caso a nuestras órdenes. Su indiferencia deja mucho que decir sobre su capacidad de diligencia y responsabili-dad con la profesión de la abogacía. Su actuación expresa un claro menosprecio a la autoridad de este Foro.
Reiteradamente hemos expresado que los abogados tie-nen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Gómez Velázquez, 158 D.P.R. 923 (2003); In re Guemárez Santiago, 146 D.P.R. 27 (1998). Además del caso omiso reiterado que ha hecho el querellado a las órdenes de este Tribunal, este caso presenta la circunstancia particular de que las comparecencias de este abogado han sido para dilatar con argumentos infundados su adjudicación final. En su escasa comparecencia, el licenciado Sigurani Medina se ha limitado a sustentar con especulaciones su defensa contra las alegaciones del querellante. El requeri-miento importante de someter evidencia al respecto lo ha contestado con argumentos dirigidos a entretener a las partes aquí involucradas. No toleraremos este tipo de comportamiento.
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión de la abogacía y de la notaría al Ledo. José J. Sigurani *774Medina hasta que otra cosa disponga este Tribunal. Éste deberá notificar a todos sus clientes de su presente inhabi-lidad para seguir representándolos, devolver cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país. Deberá, además, certifi-carnos dentro del término de treinta días, a partir de su notificación, el cumplimiento de estos deberes. El Alguacil de este Tribunal procederá a incautarse de la obra notarial de José J. Sigurani Medina, incluyendo su sello notarial, los cuales entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará sentencia de conformidad.

El Juez Presidente Interino Señor Rebollo López no intervino.